 1
 2                                                                      JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     DAVID KENT FITCH,                      ) NO. ED CV 17-1024-DOC (KS)
11                                          )
                         Petitioner,
12                                          )
              v.                            ) JUDGMENT
13                                          )
14                                          )
     CYNTHIA ENTZEL,                        )
15                                          )
                     Respondent.
16                                          )
     _________________________________
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: April 30, 2019
24                                                    ________________________________
25                                                           DAVID O. CARTER
                                                      UNITED STATES DISTRICT JUDGE
26
27
28
